UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: xPreliminary Information Statement .Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) o Definitive Information Statement Mondo Acquisition VI, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Mondo Acquisition VI, Inc. 61 Broadway, 32nd Floor New York, NY 10006 NOTICE OF ACTION BY WRITTEN CONSENT OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that the holders of more than a majority of the outstanding shares of common stock of Mondo Acquisition VI, Inc., a Delaware corporation (the “Company” “we”, “us,” or “our”), have approved the following action without a meeting of stockholders in accordance withSection 228 of the Delaware General Corporation Law: The approval of an amendment to our certificate of incorporation to increase the number of authorized shares of common stock, par value $0.001 (“Common Stock”) from 40,000,000 to 90,000,000. The enclosed information statement contains information pertaining to the matters acted upon. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY By Order of the Board of Directors By: /s/Thomas A. Rose Thomas A. Rose President and Director Mondo Acquisition VI, Inc. 61 Broadway, 32nd Floor New York, NY 10006 INFORMATION STATEMENT Action by Written Consent of Stockholders GENERAL INFORMATION WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY This information statement is being furnished in connection with the action by written consent of stockholders taken without a meeting of a proposal to approve the actions described in this information statement. We are mailing this information statement to our stockholders on or about May, 2010. What action was taken by written consent? We obtained stockholder consent for the approval of an amendment to our certificate of incorporation to increase the number of authorized shares of common stock, par value $0.001 (“Common Stock”) from 40,000,000 to 90,000,000. How many shares of Common Stock were outstanding on May 12, 2010? On May 12, 2010, the date we received the consent of the holders of more than a majority of our outstanding shares of Common Stock, there were 1,000,000 shares of Common Stock outstanding. What vote was obtained to approve the amendment to the certificate of incorporation described in this information statement? We obtained the approval of Mondo Management Corp., which owns 100% of our outstanding shares of Common Stock. Who is paying the cost of this information statement? We will pay for preparing, printing and mailing this information statement. Our costs are estimated at approximately $1,000. AMENDMENT TO THE CERTIFICATE OF INCORPORATION Our board of directors and the holders of a majority of our outstanding shares of Common Stock have approved an amendment to our certificate of incorporation (the “Amendment”) to increase the number of authorized shares of Common Stock from 40,000,000 to 90,000,000. The Amendment, which will be in the form of Appendix A hereto, will be effective upon filing with the Secretary of State of the State of Delaware. The Company will file the Amendment approximately, but not less than, 20 days after the definitive information statement is mailed to stockholders. Upon filing with the Delaware Secretary of State, the Amendment will effect an increase in the number of shares of the Company’s authorized Common Stock, from 40,000,000 to 90,000,000. The Company’s certificate of incorporation authorizes the issuance of up to 40,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, $0.001 par value (“Preferred Stock”). As of May 12, 2010, 1,000,000 shares of Common Stock and 0 shares of Preferred Stock are issued and outstanding. Purpose of Increase in Authorized Common Stock The board of directors believes that the increase in authorized common shares will provide the Company greater flexibility with respect to the Company’s capital structure for purposes including additional equity financings and stock based acquisitions. Effect of Increase in Authorized Common Stock on Current Shareholders The additional shares of Common Stock will have the same rights as the presently authorized shares, including the right to cast one vote per share of Common Stock. Although the authorization of additional shares will not, in itself, have any effect on the rights of any holder of our Common Stock, the future issuance of additional shares of Common Stock (other than by way of a stock split or dividend) would have the effect of diluting the voting rights and could have the effect of diluting earnings per share and book value per share of existing shareholders. The additional shares of Common Stock could be used in the future for various purposes without further shareholder approval, except as such approval may be required by applicable law. These purposes may include: raising capital, providing equity incentives to employees, officers or directors, establishing strategic relationships with other companies, expanding the Company’s business or product lines through the acquisition of other businesses or products, and other purposes. Possible Anti-Takeover Effects of Increase in Authorized Common Stock We could also use the additional shares of Common Stock that will become available for issuance to oppose a hostile takeover attempt or to delay or prevent changes in control or management of the Company. Although the Amendment has not been prompted by the threat of any hostile takeover attempt (nor is the Board currently aware of any such attempts directed at the Company), nevertheless, shareholders should be aware that this proposal could facilitate future efforts by us to deter or prevent changes in control of the Company, including transactions in which the Company’s shareholders might otherwise receive a premium for their shares over then current market prices. BENEFICIAL OWNERSHIP OF SECURITIES AND SECURITY OWNERSHIP OF MANAGEMENT As of May 12, 2010, we had 1,000,000 shares of Common Stock issued and outstanding, which is the only class of voting securities that would be entitled to vote for directors at a stockholders' meeting if one were to be held. Each share of Common Stock is entitled to one vote. The following tables set forth certain information as of May 12, 2010, regarding (i) each person known by the Company to be the beneficial owner of more than 5% of the outstanding shares of Common Stock, (ii) each director, nominee and executive officer of the Company and (iii) all officers and directors as a group. Name and Address Amount and Nature of Beneficial Ownership Percentage of Class Mondo Management Corp. (1) 61 Broadway, 32nd Floor New York, NY10006 100% Darrin M. Ocasio 61 Broadway, 32nd Floor New York, NY10006 0 0% Michael Ference 61 Broadway, 32nd Floor New York, NY10006 0 0% Gregory Sichenzia 61 Broadway, 32nd Floor New York, NY10006 0 0% All Officers and Directors as a group (3 individuals) 0 0% Gregory Sichenzia, Marc J. Ross, Richard A. Friedman, Michael Ference, Thomas A. Rose, Jeffrey Fessler and Darrin M. Ocasio have shared voting and dispositive power over the shares of common stock held by Mondo Management Corp. ADDITIONAL AVAILABLE INFORMATION We are subject to the information and reporting requirements of the Securities Exchange Act of 1934 and in accordance with such act we file periodic reports, documents and other information with the Securities and Exchange Commission relating to our business, financial statements and other matters. Such reports and other information may be inspected and are available for copying at the public reference facilities of the Securities and Exchange Commission at treet, N.E., Washington D.C. 20549, or may be accessed at www.sec.gov By Order of the Board of Directors By: /s/Thomas A. Rose May, 2010 Thomas A. Rose President and Director Appendix A Certificate of Amendment of Certificate of Incorporation of Mondo Acquisition VI, Inc. Under Section 242 of the Delaware General Corporation Law Mondo Acquisition VI, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”) hereby certifies as follows: 1. The Certificate of Incorporation of the Corporation is hereby amended by changing Article FOURTH, so that, as amended, said Article FOURTH shall be and read as follows: FOURTH: The total authorized capital stock of the Corporation shall be 100,000,000 shares consisting of 90,000,000 shares of Common Stock, par value $0.001 per share and 10,000,000 shares of Preferred Stock, par value $0.001 per share. The Preferred Stock, or any series thereof, shall have such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions thereof as shall be expressed in the resolution or resolutions providing for the issue of such stock adopted by the Board of Directors and may be made dependent upon facts ascertainable outside such resolution or resolutions of the Board of Directors, provided that the matter in which such facts shall operate upon such designations, preferences, rights and qualifications; limitations or restrictions of such class or series of stock is clearly and expressly set forth in the resolution or resolutions providing for the issuance of such stock by the Board of Directors. 2. The foregoing amendment has been duly adopted in accordance with the provisions of Section 242 of the General Corporation law of the State of Delaware by the vote of a majority of each class of outstanding stock of the Corporation entitled to vote thereon. IN WITNESS WHEREOF, I have signed this Certificate this th day of May, 2010. Thomas A. Rose President
